Per Curiam.

Plaintiff was not entitled to a recovery because of bis failure to serve a copy of his judgment against defendant’s assured with notice of entry upon this defendant at least 30 days prior to the commencement of the within action. Moreover, the failure of defendant’s assured to give notification of the accident or of the suit which plaintiff commenced is a breach of one of the conditions of his insurance policy, and plaintiff’s agreement with the assured not to notify the insurance company of the accident are additional reasons why plaintiff may not recover. The judgment may not therefore be permitted to stand.
The judgment should be reversed, without costs, and judgment directed for defendant, without costs.
Concur — Hofstadter, J. P., Hecht and Aurelio, JJ.
Judgment reversed, etc.